Dear Representative Schroder:
Your request for an Attorney General's Opinion has been assigned to me for research and reply. According to your request, on occasion and in connection with its claim process, insurance companies often request the medical records of a particular claimant from his or her health care provider. Health care providers in turn typically assign the task of producing these medical records to a third-party contractor. However, you indicate that the costs charged for producing said records have not always been consistent with La.Rev.Stat. 40:1299.96. You asked for our opinion as to what are the maximum charges for medical records as provided by La.Rev.Stat. 40:1299.96 and whether the provisions of La.Rev.Stat. 40:1299.96 also apply to these third-party contractors.
La.Rev.Stat. 40:1299.96 A)(2)(b)(i) provides the following with respect to the right to medical records:
  Except as provided in R.S. 44:17, a patient or his legal representative, or in the case of a deceased patient, the executor of his will, the administrator of his estate, the surviving spouse, the parents, or the children of the deceased patient, or after a claim has been made, the insurance company or its counsel, or, after suit has been instituted, defense counsel or a defendant seeking any treatment record, including but not limited to any medical, hospital, laboratory, invoice or billing statement, or other record, including test results, relating to or generated as a result of or in connection to the patient's medical treatment, history, or condition, either personally or through an attorney, shall have a right to obtain a copy of the entirety of the records in the form by which they are *Page 2 
generated, except microfilm, upon furnishing a signed authorization.
La.Rev.Stat. 40:1299.96 A)(2)(b)(i) further provides the following with respect to the charges associated with producing said medical records:
  If the original treatment records are generated, maintained, or stored in paper form, copies shall be provided upon payment of a reasonable copying charge, not to exceed one dollar per page for the first twenty-five pages, fifty cents per page for twenty-six to three hundred fifty pages, and twenty-five cents per page thereafter, a handling charge not to exceed twenty-five dollars for hospitals, nursing homes, and other health care providers, and actual postage. If treatment records are generated, maintained, or stored in digital format, copies may be requested to be provided in digital format and charged at the rate provided by this Item; however, the charges for providing digital copies shall not exceed one hundred dollars, including all postage and handling charges actually incurred. If requested, the health care provider shall provide the requestor, at no extra charge, a certification page setting forth the extent of the completeness of records on file. In the event a hospital record is not complete, the copy of the records furnished shall indicate, through a stamp, coversheet, or otherwise, the extent of completeness of the records. Each request for records submitted by the patient or other person authorized to request records pursuant to the provisions of this Subparagraph shall be subject to only one handling charge, and the health care provider shall not divide the separate requests for different types of records, including but not limited to billing or invoice statements.  The health care provider shall not charge any other fee which is not specifically authorized by the provisions of this Subparagraph, except for notary fees and fees for expedited requests as contracted by the parties. (emphasis added)
Following the plain language of La.Rev.Stat. 40:1299.96, it is our opinion that health care providers are statutorily obligated to produce the medical records referenced by La.Rev.Stat. 40:1299.96 to those persons stated in the statute. Furthermore, it is our opinion that La.Rev.Stat. 40:1299.96 sets forth the maximum fee health care providers may charge for producing said records. Health care providers have no authority to charge a fee that is higher than the fee established by La.Rev.Stat. 40:1299.96. We are also of the opinion that the provisions of La.Rev.Stat. 40:1299.96 also apply to any third-party contractor who produces medical records on behalf of the health care provider. *Page 3 
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
  Yours very truly,
 JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
  BY:__________________________  MICHAEL J. VALLAN Assistant Attorney General
  JDC/MJV/chb